UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: June 30, 2011 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to Commission File Number: 1-34242 DNB Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania 23-2222567 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 4 Brandywine Avenue - Downingtown, PA 19335 (Address of principal executive offices and Zip Code) (610) 269-1040 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock ($1.00 Par Value) (Class) 2,679,467 (Shares Outstanding as of August 10, 2011) DNB FINANCIAL CORPORATION AND SUBSIDIARY INDEX PARTI - FINANCIAL INFORMATION PAGE NO ITEM 1. FINANCIAL STATEMENTS (Unaudited): CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION June 30, 2011 and December 31, 2010 3 CONSOLIDATED STATEMENTS OF OPERATIONS Three and Six Months Ended June 30, 2011 and 2010 4 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME 5 Six Months Ended June 30, 2011 and 2010 CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, 2011 and2010 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK, 40 ITEM 4T. CONTROLS AND PROCEDURES 41 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 41 ITEM 1A. RISK FACTORS 41 ITEM 2. UNREGISTERED SALES OF EQUITYSECURITIES AND USE OF PROCEEDS 42 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 42 ITEM 4. REMOVED AND RESERVED 42 ITEM 5. OTHER INFORMATION 42 ITEM 6. EXHIBITS 42 SIGNATURES 43 EXHIBIT INDEX 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS DNB Financial Corporation and Subsidiary Consolidated Statements of Financial Condition (Unaudited) June 30, December 31, (Dollars in thousands, except share and per share data) Assets Cash and due from banks $ $ Federal funds sold — Cash and cash equivalents AFS investment securities (amortized cost of $115,528 and $144,205) HTM investment securities (fair value of $40,008 and $8,723) Total investment securities Loans and leases Allowance for credit losses ) ) Net loans and leases Restricted stock Office property and equipment, net Accrued interest receivable OREO & other repossessed property Bank owned life insurance (BOLI) Intangible assets Net deferred taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities Non-interest-bearing deposits $ $ Interest-bearing deposits: NOW Money market Savings Time Total deposits Federal Home Loan Bank of Pittsburgh (FHLBP) advances Repurchase agreements Junior subordinated debentures Other borrowings Total borrowings Accrued interest payable Other liabilities Total liabilities Stockholders’ Equity Preferred stock, $10.00 par value; 1,000,000 shares authorized; $1,000 liquidation preference per share; 11,750 issued Common stock, $1.00 par value; 10,000,000 shares authorized; 2,874,694 issued Stock warrants Treasury stock, at cost; 202,639 and 213,545 shares, respectively ) ) Surplus Retained earnings Accumulated other comprehensive loss, net ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 DNB Financial Corporation and Subsidiary Consolidated Statements of Operations (Unaudited) Three Months Ended June 30 Six Months Ended June 30 (Dollars in thousands, except per share data) Interest Income: Interest and fees on loans and leases $ Interest and dividends on investment securities: Taxable Exempt from federal taxes 1 19 1 64 Interest on cash and cash equivalents 19 23 28 50 Total interest and dividend income Interest Expense: Interest on NOW, money market and savings Interest on time deposits Interest on FHLB advances Interest on repurchase agreements 39 54 76 Interest on junior subordinated debentures 76 Interest on other borrowings 21 21 53 43 Total interest expense Net interest income Provision for credit losses Net interest income after provision for credit losses Non-interest Income: Service charges Wealth management Increase in cash surrender value of BOLI 60 62 Gain on sale of investment securities, net 1 2 Gain on sale of loans 93 — — Other fees Total non-interest income Non-interest Expense: Salaries and employee benefits Furniture and equipment Occupancy Professional and consulting Advertising and marketing Printing and supplies 45 44 82 85 FDIC insurance FHLB prepayment penalties — — — Other expenses Total non-interest expense Income before income tax expense Income tax expense Net income $ Preferred stock dividends and accretion of discount Net income available to Common Shareholders $ Earnings per common share: Basic $ Diluted $ Cash dividends per common share $ Weighted average common shares outstanding: Basic Diluted See accompanying notes to unaudited consolidated financial statements. 4 DNB FINANCIAL CORPORATION AND Subsidiary Consolidated Statements of Stockholders’ Equity and Comprehensive Income (Unaudited) (Dollars in thousands) Preferred Stock Common Stock Stock Warrants Treasury Stock Surplus Retained Earnings Accumulated Other Compre- hensive Loss Total Balance at January1, 2011 $ ) $ $ $ ) $ Comprehensive income: Net income for six months ended June 30, 2011 — Other comprehensive income, net of tax: Accretion of discount on AFS to HTM reclassification — 1 1 Unrealized gains on AFS securities, net — Total comprehensive income — Preferred stock discount accretion 15 — ) — — Restricted stock compensation expense — 4 — — 26 — — 30 Stock option compensation — 13 — — 13 Cash dividends ($0.06 per share) — ) — ) Cash dividends-Preferred — ) — ) Sale of treasury shares to 401(k)(10,906 shares) — Balance at June 30, 2011 $ ) $ $ $ ) $ Preferred Stock Common Stock Stock Warrants Treasury Stock Surplus (Accumulated Deficit) Retained Earnings Accumulated Other Compre- hensive (Loss) Income Total Balance at January1, 2010 $ ) $ $ ) $ ) $ Comprehensive income: Net income for six months ended June 30, 2010 — Other comprehensive income, net of tax: Unrealized gains on AFS securities, net — Total comprehensive income — Preferred stock discount accretion 15 — ) — — Restricted stock compensation expense — 5 — — 57 — — 62 Stock option compensation — 5 — — 5 Cash dividends ($0.06 per share) — ) — ) Cash dividends-Preferred — ) — ) Sale of treasury shares to 401(k)(16,231 shares) — Balance at June 30, 2010 $ ) $ See accompanying notes to unaudited consolidated financial statements. 5 DNB Financial Corporation and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, (Dollars in thousands) Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and accretion Provision for credit losses Unvested stock amortization 43 67 Net gain on sale of securities (2
